Citation Nr: 1527241	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s), to include whether the evidence establishes entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected peripheral vascular disease of the lower extremities alone.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In September 2007, the Veteran testified a personal hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the VA claims file.

In a February 2014 decision, the Board denied the Veteran's claims of entitlement to increased initial disability ratings for peripheral vascular disease of the left and right lower extremities.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  As noted in the January 2015 Joint Motion for Partial Remand, the Veteran withdrew his pending appeals as to the claims of entitlement to increased disability ratings for peripheral vascular disease of the left and right lower extremities.  As will be discussed below, the Court remanded the matter of entitlement to SMC under 38 U.S.C. § 1114(s), to include whether the evidence establishes entitlement to TDIU based on service-connected peripheral vascular disease of the lower extremities alone, for action pursuant to the Joint Motion for Partial Remand.

In a February 2015 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's representative responded in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As indicated in the Joint Motion for Partial Remand, further development is necessary prior to final adjudication of the Veteran's claim.  The parties to the Joint Motion determined that, in its February 2014 decision, the Board "failed to consider whether the appellant was entitled to SMC under 38 U.S.C. § 1114(s), to include whether the evidence establishes entitlement to a TDIU based on the service-connected vascular disease of the lower extremities alone."  The parties explained that the Board erred in finding that the question of the Veteran's entitlement to a TDIU need not be addressed because the Board failed to recognize that VA is required to "assess all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to SMC under 38 U.S.C. § 1114(s)."

The parties to the Joint Motion further clarified that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held, "[i]f one disability was found to qualify for TDIU on its own . . . it would satisfy the requirement of a 'service-connected disability rated as total' under section 1114(s), and the remaining disabilities would combine to meet the requirement of 'additional service-connected disability or disabilities independently ratable at 60 percent or more."  Thus, the parties instructed that, upon remand, the Board should determine whether the service-connected peripheral vascular disease of the right and left lower extremities, "alone or in combination, would qualify for TDIU on their own such that the other disabilities would meet the second requirement of the statute, which would entitle the appellant to SMC."

In consideration of the Joint Motion, the Board finds that remand is necessary in order to obtain a medical opinion to address whether the Veteran's service-connected peripheral vascular disease of the right and left lower extremities, either alone or in combination, render him unable to secure or follow a substantially gainful occupation.  To this end, the Board observes that the evidence is unclear concerning the nature and extent of the Veteran's service-connected peripheral vascular disease of the lower extremities and their impact on his employability; a VA examination with a medical opinion concerning unemployability is therefore needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).  The medical opinion provided pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected peripheral vascular disease of the lower extremities and to the extent of functional occupational impairment associated with these disabilities.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since August 2012.  All such available documents should be associated with the claims file.

2. The Veteran must be scheduled for VA examination to determine the current severity of his peripheral vascular disease of the right and left lower extremities.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected peripheral vascular disease of the right and left lower extremities.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected bilateral lower extremity disability under the applicable rating criteria, including in particular a discussion of whether the Veteran experiences ischemic limb pain at rest; deep ischemic ulcers; claudication on walking and, if so, at what distance such claudication occurs; and, whether he experiences trophic changes or diminished peripheral pulses.  The examiner must also identify the ankle-brachial index for each lower extremity.

The examiner should provide an opinion as to the effect of the service-connected peripheral vascular disease of the right and left lower extremities on the Veteran's ability to obtain and to maintain gainful employment.  In rendering this opinion, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale must be given for all opinions and conclusions expressed.
3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

